62 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Larry V. COOPER, Appellant.
No. 94-3494.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 8, 1995.Filed:  Aug. 11, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Larry V. Cooper pleaded guilty to charges of being a felon in possession of a firearm, and possessing an unregistered firearm.  He later filed a motion under 28 U.S.C. Sec. 2255 to vacate his sentence.  The motion was denied, and we affirmed.  United States v. Cooper, No. 88-2739, slip op. at 1-2 (unpublished per curiam).  Cooper then filed a second section 2255 motion, which also was denied.  We again affirmed.  United States v. Cooper, No. 91-2657, slip op. at 2 (8th Cir.  Jan. 24, 1992) (unpublished per curiam).  Cooper has now filed a third section 2255 motion.  The district court1 concluded that some of the grounds were foreclosed by Cooper's guilty plea, that other grounds had not been raised in his previous section 2255 motions, and that the remaining grounds had been determined adversely to him in the prior motions.  The district court gave Cooper an opportunity to show cause and prejudice to excuse his procedural default, and to assert any claim of actual innocence.  See McCleskey v. Zant, 499 U.S. 467, 489-95 (1991);  United States v. Fallon, 992 F.2d 212, 213 (8th Cir.1993);  Larson v. United States, 905 F.2d 218, 220 (8th Cir.1990).  Finding that Cooper had not made the required showing, the district court denied the motion.  Cooper appeals.


2
Upon our review of the parties' briefs and the record before the district court, we conclude that the court committed no error of law in dismissing the motion, and that an opinion on these issues would have no precedential value.  Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B. We also deny Cooper's motion for records and for recusal of the district court.



1
 The HONORABLE ELSIJANE TRIMBLE ROY, Senior United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the HONORABLE HENRY L. JONES, JR., United States Magistrate Judge for the Eastern District of Arkansas